ALLOWANCE
Applicant’s reply, filed 16 April 2021 in response to the non-final Office action mailed 4 February 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-18 are pending under examination, wherein: claims 1, 13 and 17 have been amended, claims 2-12, 14-16 and 18 are as originally filed, and claims 19-28 were withdrawn by previous restriction requirement, wherein claims 19 and 25 have been amended. Pending claims 1-28 are herein allowed with claims 19-28 herein being rejoined (see below).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 April 2021 was filed after the mailing date of the non-final Office action on 4 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-24 and 25-28, directed to the processes of making and using an allowable product, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 4 January 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments/Amendments
The objection to claim 13 is withdrawn as a result of Applicant’s filed claim amendment. 
The 35 U.S.C. 112(b) rejections of claims 13-14 and 17-18 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 102(a)(1) rejection of claims 1-4 and 7-8 as anticipated by Shalev et al. (US PGPub 2013/0264509) and the 35 U.S.C. 103 rejection of claims 5-6 and 9 as unpatentable over Shalev in view of Gould (US 3,409,550) are withdrawn as a result of Applicant’s filed claim amendments. 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Shalev (US PGPub 2013/0264509) is directed to biodegradable fire-fighting formulations for fighting forest and brush fires ([0002]; [0109]), comprising (a) an n wherein n is about 2 to about 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JANE L STANLEY/Primary Examiner, Art Unit 1767